DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Claims 1, 4, 5, 7, 8, 13, 14, 16, 19, 20 are amended; Claims 3, 18 are cancelled;  Claims 1, 2, 4 – 17, 19 – 21 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 – 17, 19 – 21 in the remarks dated 03/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 and 16 recite transmitting an Access Stratum (AS) configuration to the second UE, wherein the AS configuration includes the RLC parameters used on the SLRB; however the specification does not recite the term Access Stratum anywhere.  Proper correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 – 17, 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20210219105 A1) in view of Kang et al (US 20200314612 A1).

Regarding claim 1, Fan et al. discloses a method (Fan et al., FIGs. 6/8) for a first UE (Fan et al., FIG. 1, TX UE; FIG. 2, vehicle 1) (User Equipment) to report UE sidelink capability information (Fan et al., [0053] data packets of different communication types are processed by using radio bearer groups with different configurations, so that quality of service of the data packets transmitted in different communication types can be controlled and ensured) to a network node (Fan et al., FIG. 2, Radio Access Network device), comprising: 
establishing a unicast link (Fan et al., [0053] the sidelink may be a wireless communications link between the transmit end device and the receive end device, in relation to [0087] the first terminal device may establish the unicast communication with another vehicle) with a second UE (Fan et al., FIG. 1, RX UE; FIG. 2, vehicle 2; [0072] a direct communications link may be established between a vehicle and a surrounding vehicle, to implement direct communication defined as a sidelink (SL), and an interface for direct communication between a vehicle and a surrounding vehicle may be referred to as a PC5 interface); 
transmitting a first sidelink capability information of the first UE to the second UE (Fan et al., [0086] application layer entity of a first terminal device delivers communication type information and a target side identifier to a control layer entity of the first terminal device in relation to [0091] where an application layer entity or a NAS layer entity of the first terminal device may maintain a correspondence between the unicast communication and the target side identifier, and send the correspondence between the unicast communication and the target side identifier to another member vehicle in the unicast communication), 
wherein the first sidelink capability information includes a first parameter of a first Radio Link Control (RLC) configuration supported by the first UE (Fan et al., [0058] each SLRB uses an independent configuration, where the configuration of each SLRB varies with a communication type corresponding to the SLRB and the configuration of the SLRB may include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration; [0064] the RRC layer entity may send a dedicated NAS message, and transmit a parameter that reflects quality of service of a data packet/data stream, such as terminal (UE) access capability information); 
receiving a second sidelink capability information of the second UE from the second UE (Fan et al., [0162] the application layer entity of the vehicle 2 sends an establishment response to the application layer entity of the vehicle 1), wherein the second sidelink capability information includes a second parameter of a second RLC configuration supported by the second UE (Fan et al., [0058] each SLRB uses an independent configuration, where the configuration of each SLRB varies with a communication type corresponding to the SLRB and the configuration of the SLRB may include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration); 
receiving a second message from the network node (Fan et al., [0097] a PDCP entity configuration, an RLC entity configuration, and an LCH configuration that correspond to the unicast communication may be obtained by the first terminal device from a radio access network device), wherein the second message includes a SLRB (Sidelink Radio Bearer) configuration used for sidelink communication with the second UE and the SLRB configuration includes RLC parameters used on a SLRB (Fan et al., [0075] the RRC layer entities of the vehicle 1 and the vehicle 2 may separately establish corresponding SLRBs for multicast communication and unicast communication, and maintain a correspondence between the unicast communication/multicast communication and the SLRB, in relation to [0097] the first terminal device may receive configuration information that is of an SLRB group and that is sent by the radio access network device and [0168] an SLRB configuration used by the SLRB group may be obtained from the radio access network device by using radio resource control (RRC) dedicated signaling or a system message); and 
transmitting an Access Stratum (AS) configuration to the second UE, wherein the AS configuration includes the RLC parameters used on the SLRB (Fan et al., [0098] after establishing an SLRB group, the control layer entity of the first terminal device may further send configuration information of each SLRB in the SLRB group to a control layer entity of another device in the unicast communication, in relation to [0169] – [0170] the control layer entity of the vehicle 1 sends a first message to the control layer entity of the vehicle 2, where the first message may be an SLRB configuration message, and the first message includes configuration information of the SLRB group corresponding to the communication type).
Fan et al. does not expressly disclose transmitting the first sidelink capability information of the first UE and the second sidelink capability information to the network node.
Kang et al. for example, from an analogous field of endeavor (Kang et al., [0141] a terminal may determine whether to configure the mode-2 (d) sidelink wireless communication) discloses transmitting the first sidelink capability information of the first UE (Kang et al., [0142] if the assistant terminal function is activated, the terminal may inform the base station of mode-2 (d) support capability and/or mode-2 (d) assistant terminal function capability in operation, in relation to [0146] the terminal may collect mode-2 (d) information from the target terminal through the PC5 RRC unicast connection and the mode-2 (d) information may include information on a V2X application for assigning/configuring sidelink radio resources to the target terminal) and the second sidelink capability information to the network node (Kang et al., [0149] the terminal may inform the base station of the mode-2 (d) support capability and/or the mode-2 (d) target terminal function capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the first sidelink capability information of the first UE and the second sidelink capability information to the network node as taught by Kang et al. with the system of Fan et al. in order to transmit a UE capability information message including capability indication information (Kang et al., [0167]).

Regarding claim 2, Fan et al. – Kang et al. disclose transmitting a first message to the network node to request the SLRB configuration for the unicast link (Kang et al., [0167] the terminal may transmit the sidelink mode-2 (d) function support capability to the base station through a UE capability information message, in relation to [0119] when the configuration is obtained, the terminal may activate the mode-2 (d) function for the corresponding SL bearer).  The motivation is the same as in claim 1.

Regarding claim 4, Fan et al. – Kang et al. disclose the first sidelink capability information and the second sidelink capability information are included in one message or in two messages respectively (Kang et al., [0167] the sidelink mode-2 (d) capability support capability information included in the UE capability information message may include at least one of mode-2 (d) capability indication information, mode-2 (d) assistant terminal information, and mode-2 (d) target terminal information).  The motivation is the same as in claim 1.

Regarding claim 5, Fan et al. – Kang et al. disclose the second sidelink capability information is included in a UE assistance information or a sidelink UE information (Kang et al., [0169] the terminal may transmit the sidelink mode-2 (d) function support capability to the base station via at least one of a SidelinkUEinformation message, an UEAssistanceInformation message, or an SLMode-2dAssistanceInformation message).  The motivation is the same as in claim 1.

Regarding claim 6, Fan et al. – Kang et al. disclose the network node is a base station (Fan et al., [0074] the radio access network device may be an access network (AN) device/a radio access network (RAN) device, or a device including a plurality of 5G-AN/5G-RAN nodes, or a nodeB (NB), an evolved NodeB (eNB), a next generation NodeB (gNB), a transmission reception point (TRP), a transmission point (TP), or any node in other access nodes of a specific type).

Regarding claim 7, Fan et al. discloses a method for a network node (Fan et al., FIG. 2, Radio Access Network device) to receive UE (User Equipment) sidelink capability information from a first UE (Fan et al., FIG. 1, TX UE; FIG. 2, vehicle 1), wherein there is a unicast link established between the first UE and a second UE (Fan et al., FIG. 1, RX UE; FIG. 2, vehicle 2; [0053] the sidelink may be a wireless communications link between the transmit end device and the receive end device, in relation to [0087] the first terminal device may establish the unicast communication with another vehicle), comprising: 
a first sidelink capability information includes a first parameter of a first Radio Link Control (RLC) configuration supported by the first UE (Fan et al., [0058] each SLRB uses an independent configuration, and the configuration of each SLRB varies with a communication type corresponding to the SLRB and the configuration of the SLRB may include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration) and the second sidelink capability information includes a second parameter of a second RLC configuration supported by the second UE (Fan et al., [0058] each SLRB uses an independent configuration, and the configuration of each SLRB varies with a communication type corresponding to the SLRB and the configuration of the SLRB may include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration; [0064] the RRC layer entity may send a dedicated NAS message, and transmit a parameter that reflects quality of service of a data packet/data stream, such as terminal (UE) access capability information); 
transmitting a second message to the first UE (Fan et al., [0097] a PDCP entity configuration, an RLC entity configuration, and an LCH configuration that correspond to the unicast communication may be obtained by the first terminal device from a radio access network device), wherein the second message includes the SLRB configuration used for sidelink communication with the second UE and the SLRB configuration includes RLC parameters used on a SLRB (Fan et al., [0075] the RRC layer entities of the vehicle 1 and the vehicle 2 may separately establish corresponding SLRBs for multicast communication and unicast communication, and maintain a correspondence between the unicast communication/multicast communication and the SLRB, in relation to [0097] the first terminal device may receive configuration information that is of an SLRB group and that is sent by the radio access network device and [0168] an SLRB configuration used by the SLRB group may be obtained from the radio access network device by using radio resource control (RRC) dedicated signaling or a system message).
Fan et al. does not expressly disclose receiving a first sidelink capability information of the first UE and a second sidelink capability information of the second UE from the first UE and receiving a first message from the first UE, wherein the first message is used to request a SLRB (Sidelink Radio Bearer) configuration for the unicast link.
Kang et al. for example, from an analogous field of endeavor (Kang et al., [0141] a terminal may determine whether to configure the mode-2 (d) sidelink wireless communication, based on at least one predetermined condition) discloses receiving a first sidelink capability information of the first UE (Kang et al., [0142] if the assistant terminal function is activated, the terminal may inform the base station of mode-2 (d) support capability and/or mode-2 (d) assistant terminal function capability in operation, in relation to [0146] the terminal may collect mode-2 (d) information from the target terminal through the PC5 RRC unicast connection and the mode-2 (d) information may include information on a V2X application for assigning/configuring sidelink radio resources to the target terminal) and a second sidelink capability information of the second UE from the first UE (Kang et al., [0149] the terminal may inform the base station of the mode-2 (d) support capability and/or the mode-2 (d) target terminal function capability) and receiving a first message from the first UE, wherein the first message is used to request a SLRB (Sidelink Radio Bearer) configuration for the unicast link (Kang et al., [0167] the terminal may transmit the sidelink mode-2 (d) function support capability to the base station through a UE capability information message, in relation to [0119] when the configuration is obtained, the terminal may activate the mode-2 (d) function for the corresponding SL bearer).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a first sidelink capability information of the first UE and a second sidelink capability information of the second UE from the first UE and receiving a first message from the first UE, wherein the first message is used to request a SLRB (Sidelink Radio Bearer) configuration for the unicast link as taught by Kang et al. with the system of Fan et al. in order to transmit a UE capability information message including mode-2 (d) capability indication information, mode-2 (d) assistant terminal information, and mode-2 (d) target terminal information for sidelink communications (Kang et al., [0167]).

Regarding claim 8, Fan et al. – Kang et al. disclose the SLRB configuration is determined according to the first sidelink capability information and the second sidelink capability information (Kang et al., [0167] the sidelink mode-2 (d) capability support capability information included in the UE capability information message may include at least one of mode-2 (d) capability indication information, mode-2 (d) assistant terminal information, and mode-2 (d) target terminal information).  The motivation is the same as in claim 1.

Regarding claim 9, Fan et al. – Kang et al. disclose the first message includes an identity of a PC5 QoS (Quality of Service) flow for the unicast link (Fan et al., [0065] the QoS parameter may be a 5th generation (5G) quality of service identifier (5G QoS identifier, 5QI), a quality of service flow identifier (QoS flow identifier, QFI), a ProSe per packet priority (PPPP), ProSe per-packet reliability (ProSe per packet reliability, PPPR), or the like).

Regarding claim 10, Fan et al. – Kang et al. disclose the second message includes the identity of the PC5 QoS flow  (Fan et al., [0065] the QoS parameter may be a 5th generation (5G) quality of service identifier (5G QoS identifier, 5QI), a quality of service flow identifier (QoS flow identifier, QFI), a ProSe per packet priority (PPPP), ProSe per-packet reliability (ProSe per packet reliability, PPPR), or the like).

Regarding claim 11, Fan et al. – Kang et al. disclose the second message includes an identity of a SLRB for the unicast link (Fan et al., [0058] configuration information of SLRBs may include a configuration of each SLRB in the SLRBs, and the configuration of the SLRB may include: an SLRB identifier).

Regarding claim 12, Fan et al. – Kang et al. disclose the second message indicates a PC5 QoS (Quality of Service) flow is mapped to a SLRB (Fan et al., [0065] an SDAP entity is configured to maintain a mapping relationship between a QoS parameter and an SLRB).

Regarding claim 13, Fan et al. – Kang et al. disclose the first sidelink capability information and the second sidelink capability information are included in one message or in two messages respectively (Kang et al., [0167] the sidelink mode-2 (d) capability support capability information included in the UE capability information message may include at least one of mode-2 (d) capability indication information, mode-2 (d) assistant terminal information, and mode-2 (d) target terminal information).

Regarding claim 14, Fan et al. – Kang et al. disclose the second sidelink capability information is included in a UE assistance information or a sidelink UE information (Kang et al., [0169] the terminal may transmit the sidelink mode-2 (d) function support capability to the base station via at least one of a SidelinkUEinformation message, an UEAssistanceInformation message, or an SLMode-2dAssistanceInformation message).

Regarding claim 15, Fan et al. – Kang et al. disclose the network node is a base station (Fan et al., [0074] the radio access network device may be an access network (AN) device/a radio access network (RAN) device, or a device including a plurality of 5G-AN/5G-RAN nodes, or a nodeB (NB), an evolved NodeB (eNB), a next generation NodeB (gNB), a transmission reception point (TRP), a transmission point (TP), or any node in other access nodes of a specific type).

Regarding claim 16, Fan et al. discloses a first UE (User Equipment) (Fan et al., FIG. 5, apparatus 500) to report UE sidelink capability information (Fan et al., [0053] data packets of different communication types are processed by using radio bearer groups with different configurations, so that quality of service of the data packets transmitted in different communication types can be controlled and ensured) to a network node (Fan et al., FIG. 2, Radio Access Network device), comprising: a control circuit (Fan et al., FIG. 5, 501); a processor installed in the control circuit (Fan et al., [0078] the processor may be a central processing unit (CPU), a general purpose processor, a network processor (NP), a digital signal processor (DSP), a microprocessor, a microcontroller, a programmable logic device (PLD), or any combination thereof; [0083] the processor may include one or more CPUs); and a memory (Fan et al., FIG. 5, 504) installed in the control circuit and operatively coupled to the processor (Fan et al., [0082] the memory may be integrated with the processor, be an internal memory of the processor or be connected to the processor and configured to store an instruction or program code); wherein the processor is configured to execute a program code stored in the memory (Fan et al., [0082] when invoking and executing the instruction or the program code stored in the memory, the processor can implement the communication method) to: 
establish a unicast link (Fan et al., [0053] the sidelink may be a wireless communications link between the transmit end device and the receive end device, in relation to [0087] the first terminal device may establish the unicast communication with another vehicle) with a second UE (Fan et al., FIG. 1, RX UE; FIG. 2, vehicle 2; [0072] a direct communications link may be established between a vehicle and a surrounding vehicle, to implement direct communication defined as a sidelink (SL), and an interface for direct communication between a vehicle and a surrounding vehicle may be referred to as a PC5 interface); 
transmit a first sidelink capability information of the first UE to the second UE (Fan et al., [0086] application layer entity of a first terminal device delivers communication type information and a target side identifier to a control layer entity of the first terminal device in relation to [0091] where an application layer entity or a NAS layer entity of the first terminal device may maintain a correspondence between the unicast communication and the target side identifier, and send the correspondence between the unicast communication and the target side identifier to another member vehicle in the unicast communication), 
wherein the first sidelink capability information includes a first parameter of a first Radio Link Control (RLC) configuration supported by the first UE (Fan et al., [0058] each SLRB uses an independent configuration, and the configuration of each SLRB varies with a communication type corresponding to the SLRB and the configuration of the SLRB may include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration; [0064] the RRC layer entity may send a dedicated NAS message, and transmit a parameter that reflects quality of service of a data packet/data stream, such as terminal (UE) access capability information); 
receive a second sidelink capability information of the second UE from the second UE  (Fan et al., [0162] the application layer entity of the vehicle 2 sends an establishment response to the application layer entity of the vehicle 1), wherein the second sidelink capability information includes a second parameter of a second RLC configuration supported by the second UE (Fan et al., [0058] each SLRB uses an independent configuration, and the configuration of each SLRB varies with a communication type corresponding to the SLRB and the configuration of the SLRB may include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration); 
receive a second message from the network node (Fan et al., [0097] a PDCP entity configuration, an RLC entity configuration, and an LCH configuration that correspond to the unicast communication may be obtained by the first terminal device from a radio access network device), wherein the second message includes a SLRB (Sidelink Radio Bearer) configuration used for sidelink communication with the second UE and the SLRB configuration includes RLC parameters used on a SLRB (Fan et al., [0075] the RRC layer entities of the vehicle 1 and the vehicle 2 may separately establish corresponding SLRBs for multicast communication and unicast communication, and maintain a correspondence between the unicast communication/multicast communication and the SLRB, in relation to [0097] the first terminal device may receive configuration information that is of an SLRB group and that is sent by the radio access network device and [0168] an SLRB configuration used by the SLRB group may be obtained from the radio access network device by using radio resource control (RRC) dedicated signaling or a system message); and 
transmit an Access Stratum (AS) configuration to the second UE, wherein the AS configuration includes the RLC parameters used on the SLRB (Fan et al., [0098] after establishing an SLRB group, the control layer entity of the first terminal device may further send configuration information of each SLRB in the SLRB group to a control layer entity of another device in the unicast communication, in relation to [0169] – [0170] the control layer entity of the vehicle 1 sends a first message to the control layer entity of the vehicle 2, where the first message may be an SLRB configuration message, and the first message includes configuration information of the SLRB group corresponding to the communication type).
Fan et al. does not expressly disclose transmitting the first sidelink capability information of the first UE and the second sidelink capability information to the network node.
Kang et al. for example, from an analogous field of endeavor (Kang et al., [0141] a terminal may determine whether to configure the mode-2 (d) sidelink wireless communication, based on at least one predetermined condition) discloses transmitting the first sidelink capability information of the first UE (Kang et al., [0142] if the assistant terminal function is activated, the terminal may inform the base station of mode-2 (d) support capability and/or mode-2 (d) assistant terminal function capability in operation, in relation to [0146] the terminal may collect mode-2 (d) information from the target terminal through the PC5 RRC unicast connection and the mode-2 (d) information may include information on a V2X application for assigning/configuring sidelink radio resources to the target terminal) and the second sidelink capability information to the network node (Kang et al., [0149] the terminal may inform the base station of the mode-2 (d) support capability and/or the mode-2 (d) target terminal function capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the first sidelink capability information of the first UE and the second sidelink capability information to the network node as taught by Kang et al. with the system of Fan et al. in order to transmit a UE capability information message including capability indication information (Kang et al., [0167]).

Regarding claim 17, Fan et al. – Kang et al. disclose transmit a first message to the network node to request the SLRB configuration for the unicast link (Kang et al., [0167] the terminal may transmit the sidelink mode-2 (d) function support capability to the base station through a UE capability information message, in relation to [0119] when the configuration is obtained, the terminal may activate the mode-2 (d) function for the corresponding SL bearer).  The motivation is the same as in claim 16.

Regarding claim 19, Fan et al. – Kang et al. disclose the first sidelink capability information and the second sidelink capability information are included in one message or in two messages respectively (Kang et al., [0167] the sidelink mode-2 (d) capability support capability information included in the UE capability information message may include at least one of mode-2 (d) capability indication information, mode-2 (d) assistant terminal information, and mode-2 (d) target terminal information).  The motivation is the same as in claim 16.

Regarding claim 20, Fan et al. – Kang et al. disclose the second sidelink capability information is included in a UE assistance information or a sidelink UE information (Kang et al., [0169] the terminal may transmit the sidelink mode-2 (d) function support capability to the base station via at least one of a SidelinkUEinformation message, an UEAssistanceInformation message, or an SLMode-2dAssistanceInformation message).  The motivation is the same as in claim 1.

Regarding claim 21, Fan et al. – Kang et al. disclose the first parameter of the first RLC configuration supported by the first UE is a first RLC sequence number (SN) field size supported by the first UE (Fan et al., [0058] each SLRB uses an independent configuration, and the configuration of each SLRB varies with a communication type corresponding to the SLRB to include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration, in relation to [0060] the RLC entity configuration further includes an SN length of an RLC layer PDU), and the second parameter of the second RLC configuration supported by the second UE is a second RLC SN field size supported by the second UE (Fan et al., [0058] each SLRB uses an independent configuration, and the configuration of each SLRB varies with a communication type to include: an SLRB identifier, a PDCP entity configuration, an RLC entity configuration, an LCH configuration, in relation to [0060] the RLC entity configuration further includes an SN length of an RLC layer PDU).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 20220022168 A1) is cited to show a first terminal device that sends SCI, where a network device may send first configuration information to the first terminal device, and the first terminal device may obtain a synchronization configuration, a sending manner, or a position of a sidelink transmission resource based on the first configuration information and the first terminal device may further configure, based on the first configuration information, an SLRB corresponding to a second target side identifier and the communication type, or configure an SLRB corresponding to the communication type, and a determining module configured to determine, based on the communication type included in the SCI and a capability of the terminal device for supporting the communication type, to receive the traffic data; or determine, based on the first target side identifier and the communication type that are included in the SCI, and a capability of the second terminal device for supporting the first target side identifier and the communication type, to receive the traffic data, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416